Citation Nr: 0022135	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  93-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active naval service from January 1969 to 
August 1970; and active military service from July 1971 to 
August 1979.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In April 1999, the Board denied the claim of service 
connection for PTSD.  However, in November 1999, the United 
States Court of Appeals for Veterans Claims (Court) ordered 
that the case be vacated and remanded.  


FINDING OF FACT

The veteran has been diagnosed with PTSD based on unverified 
inservice stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's file contains VA treatment records diagnosing 
PTSD, the veteran's allegations of various in-service 
stressful events related to his duty in Vietnam, and 
statements from VA physicians relating the PTSD diagnoses to 
the events reported by the veteran.  Accordingly, his claim 
must be considered well-grounded.  See Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) 



ORDER

The claim for service connection for PTSD is well grounded 
and, to this extent, the appeal is allowed.  


REMAND

The Court in its November 1999 order granted the Secretary's 
motion to remand this appeal and vacated and remanded the 
Board's April 1999 decision.  In the Secretary's motion for 
remand it was noted that the record contained the veteran's 
"Combat History-Expeditions-Awards Records" (NAVMC 118(9)) 
that noted participation in operations against the Viet Cong 
in the Republic of Vietnam.  Further, it was noted that the 
Board did not discuss whether the RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
order to verify the veteran's stressors.  In light of the 
foregoing, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and prepare a summary of the veteran's 
claimed in-service stressors.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should then be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.

2.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim. 38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  Regarding the claim for PTSD, 
the RO must provide for the examiners the 
summary of the stressor or stressors 
described in paragraph 2, above, and the 
examiners must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms.  The 
examiners should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is appropriate the 
examiners must comment upon the link 
between the current symptomatology and 
one or more of the in- service stressors 
that the RO found to be established.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of PTSD 
was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history 
which was not verified, the examination 
report must be returned as inadequate for 
rating purposes. 

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


